Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 1-2, 5-9, 12-15, and 17-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The Examiner asserts that the invention as originally filed was directed to recording transactions involving MLMs.  However, the instant claims are directed towards providing invoices to physicians based on usage of MLMs based on a contract. The Examiner asserts that the new amended and added claims, including the dependent claims, are directed towards a different invention and is no longer directed towards recording transactions involving MLMs but rather directed to training MLMs, determining the accuracy of each model, and application of the models and collecting transactions for usage.
Further still, the Examiner asserts that by amending all the claims and having them directed towards a non-elected invention, which results in having claims that were not directed towards the previous set of examined claims, the Applicant has left no claims that can be examined.  In other words, the Applicant has no claims remaining that read on the elected invention, which also results in a non-responsive amendment.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Claims 1-2, 5-9, 12-15, and 17-24 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626